Opinion on Rehearing. Per Curiam: Claimant filed a petition for rehearing herein, based upon the following grounds, to wit: 1. The court misapprehended the state of the record as respects the pleadings. 2. The court overlooked the fact that Paragraph 2 of Section 12 of the Waterway Act authorizes the Department of Public Works and Buildings to construct waterways by the direct employment of services, labor, materials, and equipment; and in the event the Department proceeds by direct employment, the provisions of Section 13 with reference to the publishing of notice for proposals prior to the letting of the contract, has no application. We will consider such points in the order above set forth. I. The respondent filed no pleadings and under Rule 15 of this court, a general traverse or denial of the facts set forth in the complaint was considered filed. Counsel for claimant seems to be under the impression that there was no evidence before the court, and that the case was disposed of on the complaint and the general traverse. On page 1 of the petition for rehearing, counsel state: “This court has dismissed the complaint herein without any pleadings having been filed by the respondent and without any evidence having been offered by either party.” Apparently counsel for claimant are not familiar with the record. This is readily understandable, as the present counsel for the claimant did not appear in the cause until February 12th, 1936numerous other counsel having represented the claimants prior to that date. A reference to the record shows that on December 31st, 1932 a stipulation of facts was filed herein, the first paragraph of which reads as follows: “It is hereby stipulated by and between Green & Sons Company, a corporation, claimant, by John P. Loughnane, its attorney, and the State of Illinois, respondent by Oscar E. Carlstrom, Attorney General, that the following is a true and correct statement of facts on which said claim is based.” The record also shows that on April 28th, 1933 a further stipulation was filed herein, the first paragraph of which reads as follows: “It is Hereby Stipulated by and between the State of Illinois by Otto Kerner, Attorney General, and Green & Sons Company, claimant, by John P. Loughnane, its Attorney, that the following records and exhibits shall be admitted in evidence in said cause as bearing on issues involved.” The last mentioned stipulation, with the exhibits attached thereto, comprises 29 typewritten pages. Obviously, there is no merit to claimant’s first contention. II. A reading of the opinion will disclose that the court quoted and considered both Sections 12 and 13 of the Illinois Waterway Act. Attention is called to the following, which appears on pages 6 and 7 of the opinion of the court, to wit: “In the consideration of this case, two outstanding facts must constantly be kept in mind, to wit: “1. The authority of the Department to construct the Illinois Waterway is limited by Section 12 of the Waterway Act to two methods of procedure, to wit, either by contract to the lowest responsible bidder, or by the direct employment of services, labor, machinery, etc. “2. Section 13 of the Waterway Act requires that before any contract involving the expenditure of $5,000.00 or more is entered into, public notice of the proposed letting shall be advertised as set forth in the Act.” Sections 12 and 13 were enacted for the benefit of the public. If claimant’s contention were upheld it would not be necessary in any case to advertise for bids, or let any contract to the lowest responsible bidder. The Department could take the position that it would do the work by direct employment, and could then arrange for the doing of such work by a favored contractor on a “ cost plus ” or “ fee cost ’ ’ basis; and thereby accomplish just what said Sections 12 and 13 were intended to prevent. We can see no merit to either point raised by the claimant and petition for rehearing will therefore be denied.